As filed with the Securities and Exchange Commission on June 6, 2011 Registration No. 333-171882 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 ON FORM S-8 TO REGISTRATION STATEMENT ON FORM S-4 Under The Securities Act of 1933 HANCOCK HOLDING COMPANY (Exact name of registrant as specified in its charter) MISSISSIPPI (State or other jurisdiction of incorporation or organization) 64-0693170 (I.R.S. Employer Identification Number) ONE HANCOCK PLAZA, 2510 14
